                                                                                         U.S. DISTRICT COURT
                                                                                     NORTI IERN DISTRICT OF TEXAS
                                                                                                Fl LED
                          IN THE UNITED STATES DISTRICT CO RT
                               NORTHERN DISTRICT OF TEXAS                                   FEB 1 1 2019
                                   FORT WORTH DIVISION
                                                                                      CLERK, U.S. DISTRICT COURT
                                                                                         By·~~-~~~~~
                                                                                             Deputy
JESSE RAY BELL,                                       §
                                                      §
                 Plaintiff,                           §
                                                      §
vs.                                                   §    NO. 4:19-CV-042-A
                                                      §
BLUE APRON,                                           §
                                                      §
                 Defendant.                           §


                                        MEMORANDUM OPINION
                                                and
                                               ORDER

        After having considered the amended complaint filed by

plaintiff, Jesse Ray Bell, on January 28, 2019, the court, sua

sponte, has concluded that it should be dismissed.

        On January 14, 2019, plaintiff initiated this action by the

filing of his original complaint. Doc. 1. 1 By order signed

January 15, 2019, the court announced its sua sponte conclusion

that the complaint failed to state a claim upon which relief may

be granted. Doc. 8. Rather than to dismiss the complaint, the

court, in the January 15 order, explained to plaintiff the

inadequacies of his original complaint,' gave him rather specific



        'The "Doc. _ " references are to the numbers assigned to the referenced items on the docket in
this Case No. 4:19-CV-042-A.

         'Plaintiff alleged in his original complaint that "[t]his case involves a complaint under the family
& medical leave act or 2011 US code title 42 chapter 21F." Doc. 1at2. The court presumes that
plaintiff referred to the statutory language that has been codified as 42 U.S.C. §§ 2000ff- 2000ff-l I.
However, he did not allege facts that would lead the court to reasonably conclude that he was stating a
claim under those statutes upon which relief could be granted.
instructions as to what would be required for an amended

complaint to be adequate, and ordered plaintiff to file by

February 4, 2019, an amended complaint that complied with the

Federal Rules of Civil Procedure and the explanations and

instructions contained in said order. Id. The order cautioned

that failure to comply therewith might result in the dismissal of

this action without further notice. Id. Plaintiff then filed on

January 28, 2019, his amended complaint. Doc. 9.

     Plaintiff failed to comply with the directive of the

January 15 order that plaintiff refer in the style of the action

to each person or entity against whom he is making a claim.        Doc.

8 at 2.   However, in the body of the amended complaint plaintiff

refers to "Blue Apron Corporation 'Defendants'"      ("Blue Apron") ,

doc. 9 at 1, ,   2,   "Joseph Jackueline 'Defendant'"   ("Jackueline"),

id., , 8, and "The HR Representative Blue Apron Corporation

'Defendant"'   ("HR Representative"), id. at   2,,   19.   The court is

assuming that those are the persons/entities plaintiff intends to

sue, and has sued.

     In the opening paragraph of the amended complaint, plaintiff

indicates that his claims are being brought pursuant to "Chapter




                                    2
21 of the Texas Labor code, and Title 7 of Civil Rights Act.•'

Id. at 1,       ~   1.    In summary form, plaintiff's somewhat disjointed

allegations seem to say that:

        He was an employee of Blue Apron the first half of the year

2017, during which time he was seeking medical treatment for an

infection in his jaw.                Jackueline, apparently an employee of Blue

Apron, had knowledge of the severity of plaintiff's physical

problems, and instructed plaintiff not to participate in picking

up trash, pallets, and other debris from the floor.                                   Plaintiff

became concerned that if he followed Jackueline's instructions

hazardous and unsafe conditions would exist at Blue Apron, so he

finally,       for that reason, gave notice of his resignation.                                 Blue

Apron accepted his resignation, but he changed his mind and

sought to continue his employment with Blue Apron.                                   Within a day

of the notice he gave of his resignation, he went into work and

talked to HR Representative, asking that his resignation be

overturned.          His resignation was not overturned, and Blue Apron

did not allow him the opportunity to explain what was happening

in the workplace and what he was doing to try to stop it from

happening.          Blue Apron retaliated against him "for bringing up




        'Presumably, plaintiff is referring by his mention of "Title 7 of Civil Rights Act" to 42 U.S.C.
§§ 2000e-2 through 2000e-4. He makes no mention in the amended complaint of the "family and
medical leave act" he had mentioned in his original complaint, but he alleged in the amended complaint
that Blue Apron used genetic information to retaliate against him. Doc. 9 at 1, ~ 3.

                                                    3
concerns about the operation of the automated systems."         Id.   He

alleged that he was •retaliated against dates 3/2017-7/2017

because the plaintiff, alerted Blue Apron 'Defendants' about

automation machines, contamination, during the the 'plaintiffs'

time at Blue Apron Corporation 'Defendants,'" id., , 2 (errors in

original), and later, inconsistently, that Blue Apron •used

genetic information to retaliate against" him, id.,      , 3.

     While more verbose than his original complaint, the amended

complaint has a similar lack of clarity.       However, one thing that

is certain is that plaintiff has not alleged facts establishing

that he has any cause of action under title VII of the Civil

Rights Act, nor has he alleged any facts that, if true, would

establish that he has any cause of action under the United States

Constitution or any other federal law against any of those the

court assumes he intends to sue.       Nor has plaintiff alleged any

facts that would invoke jurisdiction of this court based on

diversity of citizenship.   Therefore, the court concludes that,

to whatever extent plaintiff might be seeking to assert federal

or state law claims in this court, he cannot do so because he has

not alleged any facts that would authorize this court to resolve

any of those claims.

     Thus, the court is dismissing with prejudice any federal law

claims plaintiff might be intending to assert against any


                                   4
defendant.         And, the court chooses not to finally resolve

whatever state law claims plaintiff has asserted, or might wish

to assert, against any of the defendants.'                          Therefore, those

claims are being dismissed.without prejudice.

        For the reasons stated above,

        The court ORDERS that all claims and causes of action under

federal law that plaintiff has asserted against any of the

defendants be, and are hereby, dismissed with prejudice, and that

all claims and causes of action plaintiff has asserted under

state law against any of the defendants be, and are hereby,

dismissed without prejudice.

        The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to all such

dismissals.

        SIGNED February 11, 2019.




        ''In addition to plaintiffs mention of "Chapter 21 of the Texas Labor code" in the opening
paragraph of his amended complaint, he refers in paragraph 31 to "defamation from Blue Apron," and
"loss of work and Denial of health care insurance .... " Doc. 9 at I, if I & at 3-4, if 31.

                                                  5
